The introduction in evidence by the appellant of his res gestae
statement made immediately after he killed the deceased, to the effect in substance that the trouble was because the deceased had broken up the family of appellant was sufficient indication to the State that appellant would rely, in mitigation of the homicide, upon the statute reducing the offense to manslaughter when it happens on the first meeting after the use of insulting words to a family relation. See Penal Code, article 1132, subd., 4 and article 1133. The matter having been thus opened by the appellant, the State, under article 1134, was privileged to prove the general character of appellant's wife for the purpose, as stated in the statute, of ascertaining the extent of the provocation; and on the same theory the evidence introduced showing appellant's knowledge of his wife's conduct on specific occasions was rendered competent. We do not think the proof of the unchaste character of appellant's wife took the issue of manslaughter out of the case. It was held in Nelson v. State, 206 S.W. Rep., 361, that the jealousy of the appellant aroused by the conduct of a woman who was not his wife toward another was sufficient, in connection with other circumstances developed, to require the submission of the issue of manslaughter. The manner in which it was submitted to the jury is not, in the judgment of the writer, subject to any of the criticisms addressed to it, and the special charge which was requested on the subject, we think, was properly refused. I believe that the judgment should be affirmed.